PER CURIAM.
Defendant in error brought this action on an insurance poliey to recover a fire loss. The sole defense was an alleged cancellation of the poliey the day before the fire occurred. At the close of the evidence, both parties moved for a directed verdict. The court granted plaintiff’s motion, the parties having agreed upon the amount of the loss.
Our inquiry is a simple one. Was the evidence on the issue of cancellation conflicting? For, to justify a reversal of the judgment, the record must conclusively establish a cancellation. In other words, if there is any conflict in the evidence on this issue there must be an affirmance. An examination of the testimony convinces us at once that the evidence on this issue is conflicting. This being the situation, defendant’s motion for a directed verdict was properly denied.
The judgment is affirmed.